Citation Nr: 1001612	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so whether service 
connection is warranted. 


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from December 
1965 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In November 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In October 2004, RO denied service connection for PTSD.  
The Veteran did not appeal the decision.  

2.  The evidence received since the RO's final denial of 
service connection for PTSD in October 2004 relates to an 
unestablished fact necessary to substantiate the claim and 
creates a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2004 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2009).  

2.  New and material evidence has been received since the 
October 2004 decision and the claim for service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, as to the issue decided below, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the RO's 
actions, the Board must make an independent determination on 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionm4akers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for PTSD was denied by the RO in October 
2004.  The Veteran was informed of that determination that 
same month, and he did not appeal.  That decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2009).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

In October 2004, the RO denied service connection for PTSD.  
The RO considered the Veteran's service treatment records 
which showed treatment for anxiety reaction and a history of 
anxiety reaction at service separation in December 1968.  The 
RO reviewed the Veteran's service personnel file and private 
treatment records dated in 2003 and 2004.   The RO found that 
there was insufficient information to verify the Veteran's 
claimed stressor of seeing his friend blown up and that the 
Veteran had no diagnosis of PTSD.  

Evidence submitted since the last final denial by the RO in 
October 2004 consists of private medical records and hearing 
testimony from the Veteran and his wife.  
The records submitted are new in that they were not 
previously of record.  While some of this evidence is 
cumulative, duplicative, or otherwise immaterial, there is 
also evidence submitted that is material, and sufficient to 
reopen the Veteran's claim.  That is, there is evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Specifically, in this regard, the 
Veteran was diagnosed as having PTSD in April 2005 as well as 
dysthymia as a result of his complaints of past trauma in 
Vietnam.   This evidence is new and material to the Veteran's 
claim, because it provides a diagnosis of PTSD, something 
that was not established in the prior denial.  Thus, the 
Board finds that new and material evidence has been 
presented, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received and the claim for 
service connection for PTSD is reopened; to this extent, the 
claim is granted. 

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

During his hearing, the Veteran indicated that he had been 
receiving disability benefits from the Social Security 
Administration (SSA) and that it was discontinued when he 
turned 62.  He states that he could not maintain employment 
due to his trauma.  There is in the file a copy of an August 
2002 award letter from SSA.  The medical and legal documents 
pertaining to his application and grant of benefits have not 
been associated with the claims folder.  The possibility that 
SSA records could contain evidence relevant to the claim 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD generally requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  He has submitted several 
stressors.  He testified that he was stationed in DaNang with 
the 5th Communications Battalion.  He states that he 
witnessed his friend "Smitty" die in a bunker after being 
blown up.  He reports that he had to watch parts of his 
friend's body decompose on the bunker wall.  He reported that 
this occurred in June or July of 1967 and that this was the 
only casualty.  He also reported that his unit received 
sniper fire, rocket fire and mortar fire.  He has also stated 
that when he was in boot camp in February 1966 he was beaten 
by drill instructors who threatened to kill him.  He reported 
he was beaten every day and was scared every day.  He 
indicated that he had a PTSD attack at that time and was 
treated in service.  The Veteran has currently been diagnosed 
with PTSD and with dysthymia in private treatment.  

The Veteran was treated in service for anxiety reaction in 
May 1967 after he was noted to have been in Vietnam for 10 
months and had become extremely anxious and fearful that he 
was going to die.  The Veteran also reported that he had had 
some conflict with a SSGT who was his section chief.  He 
stated that this individual harassed him unnecessarily.  At 
separation in December 1968, a history of anxiety reaction 
was noted.   

First, the Veteran has contended that his PTSD is associated 
with a personal assault.   
VA is required to provide certain notice to a Veteran in 
cases where he or she claims PTSD due to personal assault.  
If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy. 38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

The RO did not provide the Veteran with notice of the sources 
listed in § 3.304(f)(3) regarding personal assault claims.  
Furthermore, the RO did not advise him that evidence of 
behavior changes may constitute credible supporting evidence 
of the assault.  Therefore, a remand is necessary to advise 
him of this, and to allow him the opportunity to submit 
additional evidence.  See Gallegos v. Peake, No. 05-2920 
(U.S. Vet. App. Dec. 31, 2008)

Second, at his hearing, the Veteran offered additional 
information regarding his stressors.  As noted he has 
discussed personal assault.  He has also reported that his 
friend, Smitty, was killed in June or July 1967 and was with 
the Veteran's unit, the 5th Communications Battalion 
stationed in DaNang.  He noted that this was the only 
casualty on that day.  He also stated that while he was in 
Vietnam from June 1966 to July or August 1967, his unit 
sustained sniper fire and mortar attacks.  The RO has not 
attempted to verify the stressors. 

Third, the Veteran has claimed that his treatment in service 
is related to his current diagnoses.  He was treated for 
anxiety complaints in service and has current diagnoses of 
PTSD and dysthymic disorder associated with service trauma.  
The Veteran has not been examined by VA regarding his claim.   

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
telling him that evidence from sources 
other than the Veteran's service records 
may corroborate his account of the 
stressor incident regarding personal 
assault.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy, and ask him to 
provide or identify any evidence from 
sources other than his service records 
that might corroborate his claimed 
stressor.  Provide a list of examples of 
such evidence, including evidence of 
behavior changes. 

2.  Undertake any necessary development 
to independently verify the above- 
referenced stressors, including securing 
the Veterans complete 201 file, and 
contacting the U.S. Army and Joint 
Services Records Research Center or other 
appropriate agency.  JSRRC should provide 
any available information that might 
corroborate the Veteran's alleged in-
service stressors from his time served 
with the 5th Communications Battalion 
from June 1966 to August 1967.  Any 
additional action necessary for 
independent verification of the 
particular alleged stressors, including 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating 
information leads to negative results, 
notify the Veteran and his representative 
of this fact, explain the efforts taken 
to obtain this information and describe 
any further action to be taken. 

3.  Request all medical and legal 
documents pertaining to the Veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

4.  Then, schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests and studies, to include 
psychological studies, are to be 
conducted.

The examiner is asked to determine 
whether the Veteran has PTSD under the 
criteria as set forth in DSM-IV.  If PTSD 
is found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD was 
caused by any of his reported stressors 
that have been corroborated.  The 
examiner should also address the 
relationship, if any, between the 
Veteran's inservice treatment and any 
current diagnosis or diagnoses found.  
The examiner should also provide an 
opinion as to whether evidence dated 
contemporaneous to service shows any 
indication that personal trauma occurred 
in service.  That is, do the service 
medical or personnel records show 
behavior consistent with the aftermath of 
such trauma in service?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


